Citation Nr: 9923524	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-26 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for otitis media of 
the left ear, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
defective hearing of the left ear.

3.  Entitlement to service connection for defective hearing 
of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel
INTRODUCTION

The veteran served on active duty from October 1950 to April 
1954.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an October 1996  decision by the RO.


REMAND

The record shows that the veteran last underwent a VA 
examination of his left ear in September 1996.  Subsequently, 
in January 1997, he indicated that his left ear defective 
hearing and otitis media had "seriously" worsened over 
time, and stated that "I am at present losing complete 
hearing in my [left] ear."  He further stated in August 1997 
that he received treatment for his left ear at least once a 
month.  Given the suggestion that his service-connected left 
ear disorders are progressively worsening, and in view of the 
fact that the most recent VA treatment reports of record are 
from 1996, it is the Board's conclusion that a remand is 
required so that the veteran can be re-examined and updated 
treatment records can be obtained.  38 C.F.R. §§ 4.2, 3.327 
(1998).  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).

In this regard, the Board notes that the veteran is currently 
in receipt of a 10 percent rating for otitis media-the 
highest evaluation available for that disorder under the 
regular VA rating schedule.  See Diagnostic Code 6200.  
However, a new examination and updated records nevertheless 
need to obtained so that the issue of his entitlement to an 
extraschedular rating can be properly evaluated.  See 
38 C.F.R. § 3.321(b)(1) (1998).  Moreover, inasmuch as the 
issue of entitlement to an extraschedular rating is part and 
parcel of the claim for increased rating, and is not a 
separate matter, see Floyd v. Brown, 9 Vet. App. 88, 94-97 
(1996), motions for reconsideration and en banc review 
denied, 9 Vet. App. 253 (1996), the Board will defer final 
action on all aspects of the otitis media claim until this 
development can be completed.

The Board also notes in this regard that the portion of the 
VA rating schedule pertaining to diseases of the ear was 
recently amended.  See Schedule for Rating Disabilities; 
Diseases of the Ear and Other Sense Organs, 64 Fed. Reg. 
25202 (1999) (to be codified at 38 C.F.R. pt. 4).  Because 
the amendments became effective on June 10, 1999, during the 
pendency of the veteran's appeal, he is entitled to have his 
claims for increased rating considered under the more 
favorable version of the old and new criteria.  See, e.g., 
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  This, too, 
should be accomplished on remand.

Turning to the claim of entitlement to service connection for 
defective hearing of the right ear, the Board notes that an 
appeal to the Board is initiated by filing a notice of 
disagreement (NOD).  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. §§ 20.200, 20.201 (1998).  Then, after a statement 
of the case (SOC) is issued, the appeal is completed by the 
filing of a substantive appeal.  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. §§ 20.200, 20.202 (1998). 

A substantive appeal can be set forth on a VA Form 9 (Appeal 
to Board of Veterans' Appeals) or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to the errors of fact or law made 
by the agency of original jurisdiction (AOJ).  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. § 20.202 (1998).  To be 
considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant, within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (1998).  
If the claimant fails to file a substantive appeal in a 
timely manner, he "is statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
See 38 U.S.C.A. § 7108 (West 1991); YT v. Brown, 9 Vet. App. 
195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  
Cf.  Rowell v. Principi, 4 Vet. App. 9 (1993).

A thorough review of the record in the present case reveals 
that a timely and adequate substantive appeal does not appear 
to have been received with regard to the RO's October 1996 
decision to deny service connection for right ear defective 
hearing.  The record shows that the RO mailed notification of 
that decision to the veteran on December 18, 1996, that a 
notice of disagreement was received on January 16, 1997, and 
that the RO mailed a statement of the case (SOC) to the 
veteran on August 18, 1997.  Thereafter, a VA Form 9 was 
received on September 11, 1997, but it contained no 
allegation of error of fact or law with regard to the RO's 
determination as to the right ear.  Moreover, no additional 
communication with respect to the right ear claim was 
received from the veteran or his representative until June 
22, 1998, when the RO received a document entitled 
"Statement of Accredited Representative in Appealed Case, in 
lieu of VA Form 646".

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that, when the Board addresses in 
its decision a question that has not yet been addressed by 
the RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the SOC or supplemental SOC (SSOC) 
provided the claimant fulfills the regulatory requirements.  
See 38 C.F.R. § 19.29 (1998).  If not, the matter must be 
remanded to the RO to avoid prejudice to the claimant.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In this regard, the Board notes that this is the first time 
that the veteran has been notified that a timely and adequate 
substantive appeal does not appear to have been received with 
respect to the claim of service connection for defective 
hearing of the right ear.  He has not yet been afforded an 
opportunity to present argument and/or evidence on this 
question, nor has he been provided a SOC or supplemental SOC 
(SSOC) with respect to the issue of the timeliness and 
adequacy of his appeal.  Consequently, the Board will remand 
the matter to the RO to avoid the possibility of prejudice.  
38 C.F.R. § 19.9 (1998).  Cf. Marsh v. West, 11 Vet. App. 468 
(1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for left ear defective 
hearing and otitis media that has not 
already been made part of the record, 
and should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1998).  The 
RO should make an effort to ensure that 
all relevant records of VA treatment 
have been obtained for review.  The 
veteran should be given a reasonable 
opportunity to respond to the RO's 
communications, and any additional 
evidence received should be associated 
with the claims folder.

 	2.  The veteran and his representative 
should be notified that further evidence 
and argument may be submitted on the 
question of whether a timely and 
adequate substantive appeal was received 
with respect to the claim of service 
connection for defective hearing of the 
right ear.  They should also be informed 
that they may have a hearing on the 
matter if they so desire.

	3.  After the above development has been 
completed, the RO should arrange to have 
the veteran scheduled for an ear 
examination and audiological evaluation.  
The examiner(s) should conduct 
audiometric testing and prepare a report 
which sets forth the results of such 
testing, and which describes in detail 
the impairment occasioned by otitis 
media of the left ear, to include a 
discussion of whether there is evidence 
of active suppuration, mastoiditis, 
cholesteatoma, or aural polyps, or 
evidence of complications due to otitis 
media such as labyrinthitis, tinnitus, 
facial nerve paralysis, or bone loss of 
the skull.

	4.  The RO should thereafter take 
adjudicatory action on the claims for 
increased rating for defective hearing 
of the left ear and otitis media.  In so 
doing, the RO should consider and apply 
the most favorable version of the old 
and new schedular rating criteria.  Cf. 
Schedule for Rating Disabilities; 
Diseases of the Ear and Other Sense 
Organs, 64 Fed. Reg. 25202 (1999) (to be 
codified at 38 C.F.R. pt. 4), and 
38 C.F.R. §§ 4.87, 4.87a (1998).  In 
addition, with regard to the claim of 
entitlement to an increased rating for 
otitis media, the RO should make a 
determination as to whether referral is 
warranted for consideration of an 
extraschedular evaluation, pursuant to 
38 C.F.R. § 3.321(b)(1) (1998).  If any 
benefit sought is denied, a SSOC should 
be issued.

	5.  With regard to the claim of 
entitlement to service connection for 
defective hearing of the right ear, the 
RO should issue the veteran a SSOC.  The 
SSOC should contain, among other things, 
a summary of the laws and regulations 
applicable to the proper filing of 
appeals, with appropriate citations 
(including 38 C.F.R. §§ 19.32, 19.34, 
20.200, 20.202, 20.203, 20.302).  See 
38 C.F.R. §§ 19.29, 19.31 (1998).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC(s), the claims folder 
should be returned to this Board for further appellate 
review.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans' Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1998).


